Title: From Benjamin Franklin to Daniel Burton, 21 November 1766
From: 
To: 


Reverend Sir,
Craven Street, Nov. 21. 1766
Being informed that Mr. Jonathan Odell purposes applying to the Venerable Society, for an Appointment to the Mission of Burlington in New Jersey, I beg leave to acquaint you that from the Character he bears I apprehend such Appointment may be very agreable to the Congregation there; and that if the Society think fit to favour his Request, I shall recommend him warmly to the Countenance and Friendship of the Governor of that Province. I am, with great Respect Reverend Sir, Your most obedient and most humble Servant
B Franklin
Revd. Doctor Burton
 
Endorsed: Mr Odell’s testimonium and recommendation Laid before the Board—Nov. 21. 1766.
